Citation Nr: 1411290	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-48 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the residuals of bilateral knee injury and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served on active duty for training from August to October 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which confirmed and continued the prior denials of service connection for bilateral knee and back disabilities.  

In October 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The record before the Board consists of the appellant's paper claims file and an electronic record known as Virtual VA.

The reopened claim for service connection for back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 2008 rating decision denied reopening of claims of entitlement to service connection for back and bilateral knee disabilities; the appellant was notified of the decision but did not appeal it or submit any pertinent evidence within the appeal period. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not redundant or cumulative of the evidence previously of record and relates to an unestablished facts necessary to substantiate the claims.

3.  The appellant currently has residuals of in-service injuries of his knees.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for the residuals of a bilateral knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for residuals of a bilateral knee injury are met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117   (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

Back Disability

The RO denied reopening of a claim for service connection for a back disability in an April 2008 rating decision.  The appellant was notified of the denial and of his appellate rights by a letter dated that same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  

The evidence of record at the time of the March 1998 rating decision included: the appellant's discharge papers, DD 214, and service treatment records showing two instances of treatment for complaints of knee and back pain.  The assessment was acute back pain and no underlying disorder was diagnosed.  There was no evidence of any current diagnosis of or treatment for a back disorder.  

Evidence added to the record since the prior rating decision includes an October 2011 statement from the appellant's mother indicating that her son had no back problems prior to entering the service and that he had had a lot of pain since the day he returned home from the service.  This statement is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Bilateral Knee

The RO also denied reopening of the claim for service connection for bilateral knee disability in the April 2008 rating decision.  The appellant was notified of the denial and of his appellate rights by a letter dated that same month.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  

The evidence of record at the time of the April 2008 rating decision included: the appellant's discharge papers, DD 214, and service treatment records showing treatment for complaints of bilateral knee pain during basic training.  The service treatment records ultimately indicated a diagnosis of Osgood Schlatter disease and the appellant was discharged as unsuitable based on a pre-existing condition.  

Evidence added to the record since the April 2008 rating decision includes:  letters dated in March 2009 and October 2011 from the appellant's private physician; an October 2001 private surgical record; and, the appellant's testimony at the October 2011 hearing before the Board.  The letters from the private physician indicate that the appellant's current knee disorders are not Osgood Schlatter disease, but are consistent with traumatic injury with physical training.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim for service connection for the residuals of a bilateral knee injury is warranted.

II.  Service Connection for Bilateral Knee Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records reveal that the appellant was treated for complaints of bilateral knee pain during service; these records indicate a diagnosis of Osgood Schlatter disease which pre-existed service.  The March 2009 and October 2011 letters from the appellant's private physician indicate that his current knee disorders are not Osgood Schlatter disease, but are consistent with traumatic injury with physical training during service.  The evidence of record also includes statements from the appellant and his mother to the effect that he had no knee problems prior to service and that he has had chronic knee problems since service.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, service connection for the residuals of a bilateral knee injury is warranted.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted.

New and material evidence having been received, reopening of the claim for service connection for the residuals of a bilateral knee injury is granted.

Service connection for the residuals of a bilateral knee injury is granted.


REMAND

With respect to the reopened claim for service connection for back disability, the Board notes that the appellant has not been provided all required notice in response to this claim.  This should be done before the Board decides the claim.

Moreover, in view of the Board's determination that new and material evidence has been presented to reopen the claim, the evidence currently of record, and the fact that the appellant has not been provided a VA examination to determine the etiology of his claimed back disability, the appellant should be afforded a VA examination to determine the etiology of his back disability and the originating agency should address the reopened claim on a de novo basis.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the appellant all required notice in response to the claim for service connection for back disability.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the claim.

3.  Then, the RO or the AMC should arrange for the appellant to be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of any back disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify each back disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the appellant's period of service.

The rationale for each opinion expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the appellant and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


